Title: Hugh Holmes to Thomas Jefferson, 29 July 1813
From: Holmes, Hugh
To: Jefferson, Thomas


          
            Dear Sir Winchr July 29th 1813
            I delayed the acknowledgement of the receipt of the wool for the purpose of ascertaining the time when you might expect the Cloth—I am still without this information, but not without apprehensions that much of our patience will be required on the part of the manufacturer—soon after the arrival of the wool the Foreman of the Factory being a militia draft and called upon to march deserted and is supposed to have gone back to new England where he will be protected from such inconvenient calls. Another however is expected shortly to supply his place—I am assured by mr Baldwin (the manufacturer) that he will loose no time in completing the fabric and that he will be Able to dye the best blue—it will cost more but I have directed it to be done
            I assure you my dear Sir that it gives me pleasure to serve you in this business and in proportion shall I feel mortified if in point of time or the perfection of the cloth I should be disappointed by the manufacturer—with sentiments of the sincerest esteem & regard I am
            Dr Sir
            your friend & ServtHh Holmes
          
          
            PS the $30 shall be appropriated but it was unnecessary so long to have anticipated their use
            H H
          
         